Citation Nr: 0206828	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  98-09 969A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

REMAND

The veteran served on active duty in the military from 
October 1974 to October 1976.

The Board of Veterans' Appeals (Board) previously remanded 
this case to the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, in May 1999, for 
additional development, including scheduling the veteran for 
a hearing at the RO before a hearing officer.  That hearing 
was held in September 1999.

As noted by the veteran's representative in a December 2001 
presentation to the Board, more recently dated evidence 
suggests that the veteran may want to testify at another 
hearing-this time before a Member of the Board at the RO 
(i.e., a travel Board hearing).  Records show the RO sent him 
a letter on September 26, 2000, acknowledging his request for 
this type of hearing and giving him an opportunity to elect 
to have another type of hearing, instead, if he so desired 
(e.g., a video-conference hearing), or to cancel his hearing 
request and proceed with his appeal based on the evidence 
already of record.  The record does not contain a response to 
this letter.

Consequently, in February 2002, the Board sent the veteran a 
letter requesting clarification of his hearing request.  He 
was informed that, if he did not respond within 30 days, the 
Board would assume that he wanted a hearing before the Board 
at the RO and would remand the appeal for such a hearing.  No 
response has been received from the veteran.

Accordingly, the appeal is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing at the RO before a Member of the 
Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


